UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 05-6577



ERIC LEE FELDER,

                                                Petitioner - Appellant,

             versus


JOHN L. LAMANNA, Warden          of   the   Federal
Correctional Institution,

                                                 Respondent - Appellee.


Appeal from the United States District Court for the District of
South Carolina, at Florence.    Henry M. Herlong, Jr., District
Judge. (CA-04-1314-4-HMH)


Submitted:    January 19, 2006               Decided:   January 24, 2006


Before WILKINSON, TRAXLER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Eric Lee Felder, Appellant Pro Se. Barbara Murcier Bowens, OFFICE
OF THE UNITED STATES ATTORNEY, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Eric Lee Felder, a federal prisoner, appeals the district

court’s order dismissing his petition filed under 28 U.S.C. § 2241

(2000).   Felder fails to demonstrate that 28 U.S.C. § 2255 (2000)

is an inadequate or effective remedy.   See In re Jones, 226 F.3d

328, 333 (4th Cir. 2000).   Therefore, we deny Felder’s motion for

a certificate of appealability and affirm the district court’s

denial of relief under § 2241.    We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                          AFFIRMED




                               - 2 -